17-1224-cr
U.S. v. Eaglin



17-1224-cr
U.S. v. Eaglin



                                      In the
                          United States Court of Appeals
                                 FOR THE SECOND CIRCUIT 
                                      ______________  

                                        August Term, 2017 

                       (Submitted:  March 7, 2018 Decided:  January 11, 2019) 

                                       Docket No. 17‐1224‐cr 
                                         ______________  

                                    UNITED STATES OF AMERICA, 

                                                                   Appellee, 

                                                –v.–

                              JARRET EAGLIN, AKA JARRET L. EAGLIN, 

                                                                   Defendant‐Appellant. 
                                          ______________  

B  e  f  o  r  e :

                 CABRANES and CARNEY, Circuit Judges, and VILARDO, District Judge.* 

                                          ______________  

In 2012, defendant‐appellant Jarret Eaglin was convicted of failing to register as a sex 
offender, in violation of 18 U.S.C. § 2250(a). In 2017, the United States District Court for 
the Northern District of New York (D’Agostino, J.) found that Eaglin violated certain 
conditions of supervised release imposed as a consequence of the 2012 conviction. As 


*Judge Lawrence J. Vilardo, of the United States District Court for the Western District of New
York, sitting by designation. 
        

punishment, it imposed a one‐year term of imprisonment to be followed by eleven 
years of supervised release. In this appeal, Eaglin challenges two conditions of his 2017 
supervised release: a ban on accessing the Internet without prior specific permission of 
the court and a total ban on viewing or possessing adult pornography. On abuse of 
discretion review, we conclude that the record as it stands does not support the 
imposition of these sweeping conditions. Eaglin was twice convicted over fifteen years 
ago, when he was twenty‐one and twenty‐two years old, of having unlawful sexual 
relationships with two thirteen‐year old girls, and since then has substantially, if 
imperfectly, complied with the terms of his extended periods of supervised release. His 
crime of conviction now is failure to register as a sex offender. The District Court’s 
explanation for its imposition of these conditions was wanting, but in light of the record 
before us we conclude that imposition of both the Internet ban and the pornography 
ban was substantively unreasonable on this record as these conditions are not 
reasonably related to the relevant sentencing factors; further, they impose a greater 
restriction than reasonably necessary to achieve the goals of sentencing in light of 
Eaglin’s crime of conviction and his criminal history. Accordingly, the cause is 
REMANDED for resentencing consistent with this opinion. 
                                      ______________ 
                                                              
                            Lisa A. Peebles, Federal Public Defender, Molly Corbett, 
                                    James P. Egan, Assistant Federal Public Defenders, 
                                    Office of the Federal Public Defender, Albany, New 
                                    York, for Defendant‐Appellant.  
                             
                            Richard D. Belliss, Paul D. Silver, Assistant United States 
                                    Attorneys, for Grant C. Jaquith, Acting United States 
                                    Attorney for the Northern District of New York, 
                                    Albany, New York, for Appellee.  
                                      ______________ 

SUSAN L. CARNEY, Circuit Judge:   

       This case concerns the imposition of broad bans on Internet access and on 

possession of legal adult pornography as conditions of a multi‐year term of supervised 


                                                  

                                            2 
        
        

release. We conclude that the record here does not support imposition of these 

sweeping prohibitions. To be sustained, a virtually categorical prohibition on a 

defendant’s use of any device to access the Internet—a technology around which our 

society now unmistakably turns—must be carefully explained and robustly supported 

by a district court. As the Supreme Court recently reiterated, “cell phones and the 

services they provide are ‘such a pervasive and insistent part of daily life’ that carrying 

one is indispensable to participation in modern society.” Carpenter v. United States, 138 

S. Ct. 2206, 2210 (2018) (quoting Riley v. California, 134 S. Ct. 2473, 2428 (2014)); see also 

Packingham v. North Carolina, 137 S. Ct. 1730 (2017). Although Internet access through 

smart phones and other devices undeniably offers the potential for wrongdoing, to 

consign an individual to a life virtually without access to the Internet is to exile that 

individual from society. The record here inadequately supports the District Court’s 

decision to take that drastic step. 

       On abuse of discretion review, we conclude that both the virtual ban on Internet 

access and the prohibition on viewing or possessing adult pornography are 

substantively unreasonable because, given the record before us, they are not reasonably 

related to the sentencing factors and impose a greater restriction than reasonably 

necessary to achieve the goals of sentencing. The cause is REMANDED for 

resentencing consistent with this opinion. 




                                                      

                                                3 
        
        

                                                           BACKGROUND2 

       Defendant‐Appellant Jarret Eaglin was convicted in 2003 and 2004 in New 

Hampshire state court on four counts of felonious sexual assault. His convictions stem 

from his sexual relationships with two thirteen‐year‐old girls in that state when he was 

twenty‐one and twenty‐two years old. Under New Hampshire law, “felonious sexual 

assault” is a statutory crime that is based on the age of the younger party alone, without 

regard to the age or mens rea of the perpetrator. N.H. Rev. Stat. § 632‐A:3 (2003) (to 

“[e]ngage[] in sexual penetration with a person . . . under 16 years of age” is a class B 

felony); see Goodrow v. Perrin, 119 N.H. 483, 488 (1979) (no scienter requirement in § 632‐

A:3). For the convictions related to the first victim, Eaglin received a sentence of twelve 

months’ incarceration and two years’ probation; for the conviction related to the second 

victim, he received a deferred sentence and five years’ probation. The convictions 

render Eaglin a “sex offender” under federal law, 34 U.S.C. § 20911, and obligate him to 

comply with certain federal statutory registration requirements applicable to sex 

offenders, 18 U.S.C. § 2250.  

       In the fifteen years that have passed since his first convictions, Eaglin has 

struggled to comply fully with the multiple conditions of his supervised release, which 

have been renewed and revised on several occasions. He also has struggled to abide by 

the requirements resulting from his sex offender status. In 2005, for example, he was 

remanded to custody for three breaches: failing to report a 2004 arrest following a 

                                                        

2 The relevant facts are largely undisputed by the parties and are drawn from the documentary 
record including the 2012 Presentence Investigation Report (“PSR”) prepared with regard to 
defendant Eaglin. We note in the text any significant differences in the parties’ accounts. 
                                                                      

                                                                4 
        
        

domestic dispute with his girlfriend,3 failing to complete a sex offender counseling 

program, and failing to obtain permission from his probation officer before changing 

his place of residence. More recently, in September 2012, Eaglin pleaded guilty in the 

U.S. District Court for the District of New Hampshire to violating the federal 

registration statute by failing to register as a sex offender when he moved from New 

Hampshire to New York in August 2011. For that conviction, he was sentenced by 

Judge Joseph A. Diclerico, Jr., to twenty‐one months’ imprisonment and fifteen years of 

supervised release.  

       In early 2014, the job of monitoring Eaglin’s compliance with the terms of his 

supervised release for his 2012 conviction was transferred to the Northern District of 

New York, so that Eaglin could legally return to Glen Falls, New York, and live near his 

immediate family. His compliance challenges continued, however, in New York: in May 

2014, Eaglin was penalized with a two‐month home detention period for his failure to 

report incidental contact with a minor and his chronic unemployment. As part of this 

detention, Eaglin was instructed to stay away from his former residence, where the 

incidental contact occurred. In July 2014, he was again penalized—this time, with a two‐

month period of curfew—after he failed to report that he had returned briefly without 

permission to his former residence (where his sister then resided) to get a ride to his sex 

offender treatment program after (as the Probation Office described it) “the bus he was 

supposed to take to treatment broke down.” App. 14. And in 2015, a warrant issued for 

Eaglin’s arrest after, over a period of months, he violated several conditions of release 

                                                        

3 As a result of that dispute, Eaglin was convicted in New Hampshire state proceedings of 
resisting arrest and simple assault and sentenced to six months’ imprisonment.  
                                                                 

                                                           5 
        
        

by failing to participate in a sex offender treatment program, failing to notify his 

probation officer of a change in employment, failing to register a new address with the 

state sex offender registry, viewing and possessing adult pornography, and traveling 

outside the Northern District of New York to central Massachusetts without permission. 

For those violations, Judge D’Agostino of the U.S. District Court for the Northern 

District of New York sentenced Eaglin to sixteen months of incarceration, to be followed 

by thirteen years of supervised release. On the recommendation of the government and 

of the Probation Office, the District Court continued to impose conditions banning 

access to sexually explicit materials and banning access to the Internet unless he 

participated in a monitoring program that would be run by Probation.  

        Eaglin was released from prison and returned to supervised release status in 

August 2016. Once again, Eaglin struggled to comply with the terms of release. In April 

2017, Eaglin admitted to viewing and possessing sexually explicit images of adults, in 

violation of the special conditions to which he was subject, and to using email accounts 

that he had not registered with the New York state sex offender registry, as required by 

law. App. 69‐70; see N.Y. Correct. Law § 168‐f(4) (requiring that a sex offender provide 

the state any “internet identifiers that such offender uses,” including email accounts). 

For those violations, the District Court, now familiar with Eaglin from his repeated 

visits on conditions violations of various sorts, sentenced him anew to twelve months of 

imprisonment and eleven years of supervised release.  

       In connection with those April 2017 proceedings, Eaglin’s counsel requested by 

letter that the District Court not reimpose two specific conditions of release to which 

Eaglin earlier had been subject: the restrictions on his possession and use of Internet‐

                                                   

                                             6 
        
        

capable devices, App. 51, and the condition that he “not view, possess, own, subscribe 

to or purchase any material, including pictures, videotapes, films, magazines, books, 

telephone services, electronic media, computer programs, or computer service[s] that 

depict sexually explicit conduct,” id. at 52. He argued that neither of these conditions 

was reasonably related to Eaglin’s 2012 offense of conviction (his failure to register) and 

that they imposed a “greater deprivation of liberty than reasonably necessary” to serve 

the purposes of sentencing contrary to the principles underlying 18 U.S.C. § 3553 

(“Imposition of sentence”). Id. at 54‐58.  

       For its part, the government took a diametrically opposed view, urging the court 

both to reimpose the relevant conditions and to expand their scope: in particular, that 

the Internet‐capable device restriction “be modified such that the defendant also be 

prohibited from accessing the Internet” entirely. App. 59. The government justified its 

request by pointing to a 2015 incident in which, without the permission of his probation 

officer, Eaglin traveled out‐of‐state to Massachusetts to meet an adult woman whom he 

met through an online dating website.4 This travel, it explained, was an example of 

Eaglin’s continued efforts to “find sexual partners and to access pornography,” which it 

identified as “risk factors.”5 App. 60. The government also cited Eaglin’s efforts to “hide 

[his] phone from Probation because he knew he would use the phone to try to find 


                                                        

4 That woman later told police that Eaglin had raped her, but shortly thereafter recanted her 
statement. All related charges against Eaglin were ultimately dismissed. 

5 In its 2017 presentencing letter, the government advised that it viewed Eaglin’s searches for 
sexual partners and for pornography not as “otherwise healthy sexual behavior,” but as 
activities that “may lead to high‐risk behavior.” App. 60.  
                                                                 

                                                           7 
        
        

sexual partners and view pornography.” Id. The government presented these conditions 

to the district court as “necessary in this case to protect the public, to deter the 

defendant from committing future violations, and to promote the rehabilitation of the 

defendant.” Id. 

       At sentencing, the District Court addressed the proposed pornography and 

Internet bans together, expressing the view that each was “very, very necessary” 

because Eaglin had used “an Internet‐capable device to look for sexual partners and to 

view pornography.” App. 73. The court continued,  

              I  think  that  it  is  very risky  for  you,  sir,  to be  using  Internet 
              devices and I think that based upon your previous conviction, 
              your underlying conviction, that it is very advisable that you 
              stay off of the Internet, that you are prevented from using or 
              viewing pornography. I’m aware it’s not child pornography 
              at  this  point  that  is  being  viewed  but  these  appear  to  be 
              significant risk factors to you in terms of your conduct.  
Id. at 73‐74. Remarking on the Probation Office’s report that Eaglin had attempted to 

hide his smartphone from his probation officer, the District Court commented without 

further explanation that “when you get Internet‐capable devices, when you view 

pornography, I happen to believe that the community is at risk from you.” Id. at 74. As 

the government had requested, the District Court then imposed conditions barring 

Eaglin from “access[ing] the Internet from any computer or Internet‐capable device in 

any location unless authorized by the Court or as directed by the U.S. Probation Office 

upon approval of the Court,” id. at 77‐78, and banning him entirely from viewing or 




                                                        

                                                  8 
        
        

possessing material “that depict[s] sexually explicit conduct,” as more fully set forth in 

the margin.6 Id. at 77. 

       Eaglin timely appealed.  


                                                           DISCUSSION 

       We review the imposition of conditions of supervised release for abuse of 

discretion and any related legal rulings de novo. United States v. Johnson, 446 F.3d 272, 

277 (2d Cir. 2006). We review sentencing decisions for procedural and substantive 

reasonableness. See United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc). 

       For a sentence to be procedurally reasonable, a District Court must “make an 

individualized assessment when determining whether to impose a special condition of 

supervised release, and . . . state on the record the reason for imposing it.” United States 

v. Betts, 886 F.3d 198, 202 (2d Cir. 2018). Any explanation provided by the District Court 

must be adequately supported by the record. We reverse a sentence for substantive 

unreasonableness only “for those few cases that, although procedurally correct, would 

nonetheless damage the administration of justice because the sentence imposed was 

shockingly high, shockingly low, or otherwise unsupportable as a matter of law.” 

United States v. Mi Sun Cho, 713 F.3d 716, 723 (2d Cir. 2013) (per curiam) (quoting United 

States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009)). We have held as a general matter that a 

                                                        

6 The pornography condition provides that Eaglin “must not view, possess, own, subscribe to or 
purchase any material, including pictures, videotapes, films, magazines, books, telephone 
services, electronic media, computer programs, or computer services that depict sexually 
explicit conduct, as defined in 18 U.S.C. § 2256(2).” Id. It identifies no possible exceptions. See 
App. 77‐78 (quoting District Judge’s oral pronouncement). 
                                                                     

                                                               9 
        
        

district court “may impose special conditions of supervised release that are 

reasonably related to certain statutory factors governing sentencing, ‘involve[] no 

greater deprivation of liberty than is reasonably necessary’ to implement the statutory 

purposes of sentencing, and are consistent with pertinent Sentencing Commission 

policy statements.” United States v. Myers, 426 F.3d 117, 123‐24 (2d Cir. 2005) (quoting 18 

U.S.C. § 3583(d)); see also 18 U.S.C. § 3563; U.S.S.G. § 5D1.3(b). The “certain statutory 

factors governing sentencing” to which we referred in Myers are set out in 18 U.S.C. 

§ 3553(a) and include, “the nature and circumstances of the offense and the history and 

characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), as well as: 

              the  need  for  the  sentence  imposed  (A)  to  reflect  the 
              seriousness of the offense, to promote the respect for the law, 
              and to provide just punishment for the offense; (B) to afford 
              adequate  deterrence  to  criminal  conduct;  (C)  to  protect  the 
              public  from  further  crimes  of  the  defendant;  and  (D)  to 
              provide the defendant with needed educational or vocational 
              training, medical care, or other correctional treatment in the 
              most effective manner  

18 U.S.C. § 3553(a)(2). Although we generally defer to the District Court’s discretionary 

assessment of the suitability of conditions of supervised release, we will “carefully 

scrutinize unusual and severe conditions.” United States v. Peterson, 248 F.3d 79, 82 (2d 

Cir. 2001) (per curiam) (quoting United States v. Doe, 79 F.3d 1309, 1319‐20 (2d Cir. 

1996)). The conditions imposed here—prohibiting access to the Internet and to legal 

adult pornography—are such unusual and severe conditions; they merit our close 

examination. Eaglin argues primarily that the eleven‐year virtually categorical bans on 

his access to the Internet and to legal adult pornography are overly broad and 

unreasonably onerous. Both involve, he contends, a greater deprivation of liberty than 
                                              

                                              10 
        
        

is reasonably necessary to implement the statutory purposes we have just set forth. He 

argues further that the District Court did not justify either condition sufficiently, on the 

record, as reasonably related to any of the relevant sentencing factors.  

       Upon due consideration, we agree with Eaglin that the record as it now stands 

reveals an insufficient connection between each of these two conditions and the offense 

of conviction. The record also fails to reveal the District Court’s basis for identifying a 

connection between the conditions and the likelihood of harm. The District Court’s 

general reference to the conditions as being necessary to protect the community does 

not suffice, even on the background of Eaglin’s repeated infractions of the better‐

founded terms of supervised release. We must conclude, therefore, that, on this record, 

these conditions are substantively unreasonable because they are not reasonably related 

to the relevant sentencing factors and involve a greater deprivation of liberty than is 

reasonably necessary. The cause is remanded for further consideration and resentencing 

in accordance with this opinion. We set forth our reasons in greater detail below.  


I.     Internet ban 

       Where a condition of supervised release implicates a constitutional right, we 

conduct a more searching review in light of the “heightened constitutional concerns” 

presented in such cases. Myers, 426 F.3d at 126. The government argues that Eaglin has 

no constitutional right to access the Internet. We reject that position as outdated and in 

conflict with recent Supreme Court precedent. The Supreme Court forcefully identified 

such a right in Packingham v. North Carolina, 137 S. Ct. 1730 (2017), and it suggested as 

much in Riley v. California, 134 S. Ct. 2473, 2428 (2014), as we adverted to above. 


                                                    

                                             11 
        
        

        In Packingham, the Supreme Court struck down as unconstitutional a North 

Carolina criminal statute that made it a felony for sex offenders to access certain social 

media websites. 137 S. Ct. at 1738. The Court reasoned that, “to foreclose access to social 

media altogether is to prevent the user from engaging in the legitimate exercise of First 

Amendment rights.” Id. at 1737. By enforcing such a restriction, the Court elaborated, 

“North Carolina with one broad stroke bars access to what for many are the principal 

sources for knowing current events, checking ads for employment, speaking and 

listening in the modern public square, and otherwise exploring the vast realms of 

human thought and knowledge.” Id. The Court stated that it had never “approved of a 

statute as broad in its reach.” Id.  

       The restriction in Packingham created a permanent restriction in the form of a 

criminal statute applicable to all registered sex offenders. See id. (noting the “troubling 

fact” that the offending statute imposed restrictions on persons who were no longer 

subject to the supervision of the criminal justice system). The restriction that Eaglin 

challenges here, in contrast, was imposed as a condition of supervised release that 

applies to Eaglin alone and for a limited albeit lengthy duration. Certain severe 

restrictions may be unconstitutional when cast as a broadly‐applicable criminal 

prohibition, but permissible when imposed on an individual as a condition of 

supervised release. See Farrell v. Burke, 449 F.3d 470, 497 (2d Cir. 2006) (“[T]he First 

Amendment rights of parolees are circumscribed.”). In our view, Packingham 

nevertheless establishes that, in modern society, citizens have a First Amendment right 

to access the Internet.  




                                                     

                                              12 
        
        

       The substance of the Internet ban imposed on Eaglin is even broader in its terms, 

if not in its application, than that struck down in Packingham. Whereas the Packingham 

statute banned access only to certain social networking sites where minors may be 

present, such as Facebook and Twitter, the condition imposed on Eaglin prohibits his 

access to all websites.7 It therefore implicates the same First Amendment concerns that 

were at issue in Packingham: Eaglin has a First Amendment right to be able to email, 

blog, and discuss the issues of the day on the Internet while he is on supervised release. 

Moreover, one of the conditions of supervised release is that he remain employed: to 

search for a job in 2019, the Internet is nearly essential, as the Court in Packingham 

recognized. 137 S. Ct. at 1737.  

       Even before Packingham was decided, we rejected total bans on Internet access in 

several cases challenging similar conditions of supervised release. For example, in 

Peterson, in 2001, we vacated a ban on Internet access as overly broad where the 

defendant had been convicted of bank larceny but had been charged with violating 

conditions of supervised release by viewing adult pornography. 248 F.3d at 82. 

Although we acknowledged “a relationship” between Peterson’s Internet restriction 

and his conviction for incest predating his larceny conviction, we concluded 

nonetheless that “the condition [was] neither reasonably related to that conviction nor 

reasonably necessary to the sentencing objectives.” Id. at 83 (emphasis in original; 

internal quotation marks omitted). Critically, the record in Peterson displayed “no 


                                                        

7 Because the District Court adopted the condition on the government’s recommendation for a 
complete Internet ban and required specific permission from the court for any desired instances 
of internet access, we understand the condition effectively to operate as a total Internet ban.  
                                                                  

                                                           13 
        
        

indication that Peterson’s past incest offense had any connection to computers or to the 

Internet.” Id. We thus determined that the facts of Peterson’s case did not warrant “so 

broad a prohibition” on his Internet usage. Id. 

       Similarly, in United States v. Sofsky, in 2002, we held that a total Internet ban 

inflicted a greater deprivation of liberty than was reasonably necessary in the case of a 

defendant who had illegally downloaded child pornography. 287 F.3d 122, 126 (2d Cir. 

2002). Like the Court in Packingham, we were concerned that such a ban “prevents use 

of e‐mail . . . [and] other common‐place computer uses such as doing any research, 

getting a weather forecast, or reading a newspaper online”—activities that raise no 

obvious risk of criminal activity. Id. (internal quotation marks omitted).  

       Our sister circuits have similarly rejected absolute Internet bans even where the 

defendant had used the computer for ill in his crime of conviction. See, e.g., United States 

v. LaCoste, 821 F.3d 1187, 1192 (9th Cir. 2016) (rejecting Internet ban where defendant 

conspired to commit securities fraud); United States v. Wiedower, 634 F.3d 490, 495 (8th 

Cir. 2011) (rejecting Internet ban where defendant was convicted of possessing child 

pornography); United States v. Perazza‐Mercado, 553 F.3d 65, 72‐74 (1st Cir. 2009) 

(rejecting Internet ban in the home where crime of conviction involved defendant 

knowingly engaging in sexual contact with a female under the age of twelve); United 

States v. Freeman, 316 F.3d 386, 391‐92 (3d Cir. 2003) (rejecting Internet ban where 

defendant was convicted of receiving and possessing child pornography); United States 

v. Holm, 326 F.3d 872, 877 (7th Cir. 2003) (rejecting Internet ban where defendant was 

convicted of possessing child pornography). 



                                                     

                                              14 
        
        

       In light of our precedent, and as emphasized by Packingham’s recognition of a 

First Amendment right to access certain social networking websites, the imposition of a 

total Internet ban as a condition of supervised release inflicts a severe deprivation of 

liberty. In only highly unusual circumstances will a total Internet ban imposed as a 

condition of supervised release be substantively reasonable and not amount to a 

“‘greater deprivation of liberty than is reasonably necessary’ to implement the statutory 

purposes of sentencing.” Myers, 426 F.3d at 123‐24 (quoting 18 U.S.C. § 3583(d)). On the 

record before us, the imposition of a total Internet ban for the eleven‐year period of 

Eaglin’s supervised release is substantively unreasonable as it has not been shown to be 

“reasonably related” to the statutory factors governing sentencing nor to be reasonably 

necessary to effectuate the sentencing objectives.  

       First, the record does not demonstrate that an Internet ban is reasonably related 

to “the nature and circumstances” of the crime of conviction or to Eaglin’s “history and 

characteristics.” 18 U.S.C. § 3553(a)(1). So far as we can see, the Internet has nothing to 

do with Eaglin’s 2012 offense of failing to register as a sex offender. Nor has Eaglin been 

charged with or convicted of a sex crime involving Internet use. This is not a case in 

which the crime of conviction or the violation of supervised release involved using the 

Internet to prey on children or otherwise endanger the public. Cf. Johnson, 446 F.3d at 

282‐83 (upholding ban where defendant previously used the Internet to convince 

children to meet him and have sex). Indeed, as the District Court noted, the record 

contains no evidence that Eaglin accessed child pornography online (or at all). As we 

warned in Peterson, recognizing that “a computer with Internet access offers the 

possibility of abusive use for illegitimate purposes” provides an insufficient justification 


                                                    

                                             15 
        
        

for an all‐out prohibition absent a close connection to the defendant’s past illegal 

conduct, or strong independent grounds for linking it to a real potential for future 

harm. 248 F.3d at 83 (emphasis added). Here, neither the nature and circumstances of 

Eaglin’s failure to register nor his history and characteristics meaningfully support the 

drastic step of imposing a complete Internet ban on Eaglin as means of protecting the 

public or deterring recidivism.8  

       Moreover, imposing an Internet ban would arguably impair Eaglin’s ability to 

receive “needed educational or vocational training, medical care, or other correctional 

treatment in the most effective manner”—one of the goals of sentencing. 18 U.S.C. 

§ 3553(a)(2)(D). Today, as we observed above, access to the Internet is essential to 

reintegrating supervisees into everyday life, as it provides avenues for seeking 

employment, banking, accessing government resources, reading about current events, 

and educating oneself. See, e.g., Carpenter, 138 S. Ct. at 2210 (carrying a cell or smart 

phone “is indispensable to participation in modern society”). Yet when imposing the 

sweeping Internet ban challenged here, the District Court did not address on the record 

                                                        

8 Although the District Court did not address these concerns on the record, we observe and note 
our concern that the government’s sentencing memorandum adverted to “prior sexual assault 
convictions involving both minor and adult victims, one of which involved the knife point rape 
of an adult female.” App. 60. Other than Eaglin’s 2003 and 2004 convictions for non‐violent 
felonious sexual assault, the record on appeal reflects no convictions for sexual assault. The 
record does, however, reflect that Eaglin was acquitted by a jury in 2005 of charges that he had 
sexually assaulted a girlfriend at knifepoint. And in 2015, as mentioned above, Eaglin was 
arrested for rape, and the charges were dismissed when the woman recanted her initial 
statement and told police she had not been raped. To the extent that the government intended 
to invite the District Court to consider charges of which Eaglin was not convicted, we 
nonetheless question whether a total, outright Internet ban is sustainable in place of the 
conditions monitoring Internet use previously imposed.  
                                                                  

                                                           16 
        
        

the likely adverse impact of isolating Eaglin from these important positive uses of the 

Internet or engage in any explicit balancing of these competing interests.  

       Finally, it is not clear from the record that an Internet ban was reasonably 

necessary to effectuate any of the purposes of 18 U.S.C. § 3553(a)(2). Although the 

District Court asserted that “the community is at risk from” Eaglin when he accesses the 

Internet, App. at 74, we are not persuaded that the Internet ban is reasonably necessary 

to “protect the public from [Eaglin’s] further crimes,” 18 U.S.C. § 3553(a)(2)(C). Both the 

government and the District Court appear to have viewed a total Internet ban as a 

necessary means of preventing Eaglin from viewing adult pornography (of which more 

will be said below) and from identifying potential romantic or sexual partners.9 See 

Appellee’s Br. 24‐25; App. 73‐74. But the earlier Internet restriction placed on Eaglin, 

under which his Internet use was monitored by the Probation Office, remained to all 

outward appearances a viable option. Such a restriction would adequately protect the 

public from Eaglin’s potential misuse of the Internet while imposing a more reasonable 

burden on Eaglin’s First Amendment interest in accessing the Internet. See United States 

v. Browder, 866 F.3d 504, 512 (2d Cir. 2017) (holding that a condition of supervised 

release that imposed a “narrowly tailored” computer monitoring program on a 

defendant convicted of child pornography possession was not an excessive deprivation 


                                                        

9 To the extent that the District Court disapproved of Eaglin seeking out consensual adult sexual 
partners, the absence of a detailed explanation for its disapproval leaves us concerned. The 
“right to enter into and to maintain intimate personal relationships,” including sexual ones, is a 
“well‐established” liberty interest. United States v. Reeves, 591 F.3d 77, 82 (2d Cir. 2010). Unless 
the record contains strong evidence of a reason for concern—and we saw none here—a court 
imposing conditions of supervised release must tread especially lightly in this area. 
                                                                  

                                                           17 
        
        

of liberty). The record does not explain why such monitoring was insufficient, other 

than by noting the Probation Office’s concern that, while under that restriction, Eaglin 

successfully contacted an adult woman who agreed to an encounter with him. If 

Eaglin’s potential contact with children is of concern, despite the record’s dearth of 

evidence suggesting that Eaglin is likely to seek out children on social media or prey on 

them in reality, the District Court must make a record of the basis for such concerns and 

craft restrictions that address them with particularity. As the Supreme Court noted in 

Packingham, such specific and narrowly tailored restrictions “must be the State’s first 

resort to ward off the serious harm that sexual crimes inflict.” 137 S. Ct at 1737.  

       In short, the Internet ban imposed on Eaglin severely encroached on his First 

Amendment rights by depriving him of the opportunity to engage with modern society. 

And it did so without any clear evidence in the record that the condition was warranted 

by Eaglin’s criminal history or characteristics, the need for deterrence or to protect the 

public, or the court’s desire to provide necessary rehabilitative services to Eaglin. We 

therefore conclude that the District Court exceeded the permissible bounds of its 

discretion in imposing this substantively unreasonable condition: the untailored 

Internet ban is not reasonably related to the relevant sentencing factors and involves a 

greater deprivation of liberty than is reasonably necessary to serve the relevant 

sentencing objectives.  


II.    Pornography Ban 

       Eaglin also challenges the condition of supervised release that prohibits him 

from viewing or possessing legal adult pornography. We tolerate such conditions only 

in limited circumstances: “Pornographic materials . . . receive full First 
                                                    

                                             18 
        
        

Amendment protection when in the possession of ordinary adults, but may be 

regulated in the hands of parolees to a much greater extent.” Farrell, 449 F.3d at 497. To 

be permissible, however, a condition prohibiting access to adult pornography must be 

reasonably related to the enumerated statutory factors and must impose no greater 

deprivation of liberty than reasonably necessary. See United States v. Simmons, 343 F.3d 

72, 80 (2d Cir. 2003).  

       Applying these standards, we have routinely rejected bans on possession of 

adult pornography as a condition of supervised release where the district court failed 

adequately to connect the need for that condition to the defendant’s likelihood of 

recidivism or to another sentencing factor. See, e.g., United States v. Brown, 653 F. App’x 

50, 52 (2d Cir. 2016) (summary order); United States v. Singer, 693 F. App’x 47, 48 (2d Cir. 

2017) (summary order). Such bans must be supported on the record by detailed factual 

findings establishing that the proposed ban is reasonably related to the sentencing 

factors set forth in 18 U.S.C. § 3553(a) and that it is reasonably necessary to accomplish 

their objectives. A general reference to “the public interest” ordinarily will not suffice. 

       In this case, the District Court identified nothing in the record that adequately 

justifies imposing an adult pornography ban. This District Court said only that “when 

you view pornography, I happen to believe that the community is at risk from you.” 

App. 74. This general statement does not explain why possessing or viewing adult 

pornography might in the court’s view prompt Eaglin to commit a new offense or cause 

him to pose a risk to the public. Although the District Court repeatedly described 

Eaglin’s viewing of pornography as “risky,” it never explained why such behavior 

represented a particular risk. See App. 73‐74. Upon review of the record, we have 

                                                    

                                             19 
        
        

identified no evidence that would support such a finding. Nor does the record 

otherwise demonstrate that the condition was reasonably related to Eaglin’s criminal 

history or the other sentencing factors of factors set forth in 18 U.S.C. § 3553(a). 

       In requesting the imposition of such a condition, the government cited our recent 

nonprecedential decision in United States v. Springer, 684 F. App’x 37 (2d Cir. 2017) 

(summary order), where we upheld an adult pornography ban as a condition of 

supervised release. But there, the record was considerably more robust than here, and 

the district court “made clear the reasons it incorporated the pornography restrictions 

into Springer’s release conditions.” Id. at 40. In addition to Springer’s extensive record 

of violating release conditions, the court there considered Springer’s history of sex 

offenses involving both children and adults. (Springer had six such convictions, five of 

them involving children and the sixth involving a teenager who was 19 years old). The 

District Court also had before it an evaluation submitted by a mental health provider 

explicitly “recommending that Springer be prohibited from accessing any pornographic 

materials.” Id.  

       Some comments made by the District Court here appear to reflect a worry that 

Eaglin might one day view or possess child pornography. See, e.g., App. 73‐74 (“I’m 

aware it’s not child pornography at this point that is being viewed but [Internet access 

and pornography] appear to be significant risk factors to you[.]”). But, if that was the 

reason for the ban, the court did little to explain on the record the source of that 

consternation. The government has not directed us to record evidence suggesting that 

Eaglin has a history of viewing child pornography or that he has expressed a desire to 

do so such that the public needs to be protected from this potential future crime. The 

                                                     

                                              20 
        
        

connection to children that Eaglin’s criminal record evinces is found only in the 

statutory convictions for his sexual relationships with two teenage girls fifteen years 

ago when he was twenty‐one and twenty‐two years old. We do not minimize the 

gravity of those statutory crimes. But the record reflects no finding as to Eaglin’s mens 

rea with respect to those offenses, and neither involved child pornography. And the 

record of any sexual involvement by him with children in the past fifteen years is blank, 

so far as we can see. 

       Before imposing a special condition such as this ban on adult pornography, a 

district court must make factual findings supporting its view that the condition is 

designed to address a realistic danger and that the deprivation the condition creates is 

no greater than reasonably necessary to serve the sentencing factors. See Myers, 426 F.3d 

at 128. Here, the record does not suggest that Eaglin is likely to seek out child 

pornography, so we are unable to count that risk as a legitimate basis for this condition.  

       And even if the District Court had found that Eaglin presented some risk of 

seeking to obtain and possess child pornography, it would still need to support its 

blanket ban on his accessing adult pornography by reference to the relevant statutory 

factors. Here, the District Court erroneously treated the possession of adult 

pornography as reprehensible in itself, rather than as an otherwise lawful action that 

violated Eaglin’s conditions of supervised release. Imposing a wholesale ban on 

accessing adult pornography might be justified where the offense of conviction 

involved the creation of adult pornography with unconsenting victims, see, e.g., 

Simmons, 343 F.3d at 82, or where a mental health professional testified that viewing 

pornography would be detrimental to the defendant’s rehabilitation, see, e.g., Springer, 

                                                    

                                             21 
        
        

684 F. App’x at 40. In line with the decisions of many other courts, however, we 

conclude that a blanket ban on possessing or accessing adult pornography cannot be 

imposed unless such a ban on adult pornography is reasonably related to the sentencing 

factors and reasonably necessary to accomplish the goals of sentencing.  

       Finally, the record provides inadequate support for the proposition that a 

decade‐long deprivation of access to constitutionally permissible material is reasonably 

necessary to protect the public or meet the other sentencing goals of 18 U.S.C. § 3553(a). 

In finding an adult pornography ban to be more restrictive than necessary to achieve 

the goals of sentencing where there is little indication that access to such material will 

impede a defendant’s rehabilitation or put the community at risk, we have company. 

See United States v. Taylor, 796 F.3d 788, 793 (7th Cir. 2015) (“It is true that both Taylor’s 

crime and adult pornography have to do with sexual activity. But there is no evidence 

that viewing or listening to adult pornography in any way led Taylor to commit the 

crime here, or has led him to commit any other crime, nor is there any evidence in the 

record that viewing or listening to adult pornography would make the repeat of 

Taylor’s crime or similar crimes any more likely.”); United States v. Salazar, 743 F.3d 445, 

452 (5th Cir. 2014) (“It is hard to imagine how preventing Salazar from accessing 

sexually stimulating materials would prevent future criminal conduct when there is no 

indication in the record that Salazar has an unhealthy relationship with such materials 

or that such materials contributed to his underlying crimes or other violations.”); United 

States v. Perazza‐Mercado, 553 F.3d 65, 76 (1st Cir. 2009) (“If the district court believed 

that there was some relationship between the defendant’s possession and use of adult 

pornography and the likelihood that he would engage in sexual misconduct involving 


                                                     

                                              22 
        
        

young girls, the court should have explained the basis for that conclusion.”); United 

States v. Voelker, 489 F.3d 139, 152‐53 (3d Cir. 2007) (“[N]othing on this record suggests 

that sexually explicit material involving only adults contributed in any way to Voelker’s 

offense, nor is there any reason to believe that viewing such material would cause 

Voelker to reoffend”). 

       In sum, on this record, we can discern no reasonable relation between Eaglin’s 

underlying offense of failure to register, his criminal history (including his fifteen‐year 

old statutory rape crimes), his likelihood of recidivism, or need for rehabilitative 

service, on the one hand, and the District Court’s wholesale restriction of his possession 

of legal adult pornography, on the other. Nor have we been directed to any record 

evidence suggesting Eaglin’s rehabilitation will be impaired by viewing such 

pornography. We conclude, therefore, that the District Court’s imposition of this 

condition was substantively unreasonable in that it was not reasonably related to the 

sentencing factors and not reasonably necessary to achieve a statutorily recognized 

sentencing objective. Accordingly, the condition must be struck. 


                                      CONCLUSION 

       We conclude that the special conditions of supervised release banning access to 

the Internet and to adult pornography are substantively unreasonable in the 

circumstances presented here because neither is reasonably related to the relevant 

sentencing factors and both involve a greater deprivation of liberty than is reasonably 

necessary to implement the statutory purposes of sentencing. Accordingly, we 

REMAND the cause for resentencing consistent with this opinion.  


                                                    

                                             23